DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 12/15/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
With regard to the drawing: Applicant submitted the control device (4) shown in Fig. 1 “is different from known systems”. Examiner asserts, however, that the control device (4) does not show any differences other than an empty box (see box 4 in figure 1). Figure 1 fails to disclose the necessary structure elements enclosed within box (4) for performing the claimed function. In order to illustrate to the reader how the function “control the plurality of switches in a switching period using a switching pattern, wherein the switching pattern consists of two active voltage space vectors and a plurality of zero vectors, wherein the plurality of zero vectors vary within the switching pattern” is performed, the configuration of the control device (4) must be shown as required by 37 CFR 1.83(b).
With regard to 35 U.S.C. 112 rejection: Claim 11 recites a configuration of a processor to perform the function “control the plurality of switches in a switching period using a switching pattern, wherein the switching pattern consists of two .
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old [a power supply, inverter, controller and motor] is illustrated.  
37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites a processor “configured” to perform the function “control the plurality of switches in a switching period using a switching pattern, wherein the switching pattern consists of two active voltage space vectors and a plurality of zero vectors, wherein the plurality of zero vectors vary within the switching pattern.” configuration of the structure elements within the main structure “processor” that perform the claimed function. 
Furthermore, to claim the function (in the instant case, controlling the plurality of switches of the inverter and calculating the zero vectors for each operating state of the three- phase motor and for storing the zero vectors,) and then to disclose only a general-purpose processor box as the structure without disclosing the specific structural configuration of the processor amounts to pure functional claiming.  Accordingly, the claim limitation is considered indefinite, as the metes and bounds of the limitation cannot be ascertained due to the lack of a disclosed configuration for performing the function of the processor. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims
contains subject matter which was not described in the specification in such a way as to

The claims are rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. The rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because the specification has not clearly set forth the requisite configuration allowing the processor (control device 4) to perform the claimed function that would not allow one having ordinary skill in the art to make or use the apparatus with the corresponding functionality, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11- 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welchko et al. (US 20080258673 A1).
Re. claim 11, Welchko disclose a drive controller (Figs. 1-2) for a three-phase motor (12), comprising:
an inverter (30) having a plurality of switches (18-28) for generating three-phase voltages at windings (12) of the three-phase motor (12); and
the controller 32 produces a Pulse Width Modulation (PWM) signal for controlling the switching action of the inverter circuit 30” ¶. [0022]), wherein 
the control device is configured to control the plurality of switches in a switching period using a switching pattern (see switching pattern depicted in Figs 4-7), wherein the switching pattern consists of two active voltage space vectors (V1 and V2 in Fig. 4 for example) and a plurality of zero vectors (V0), wherein the plurality of zero vectors vary within the switching pattern (see Figs. 4-7 and “Active Center vector sequence” and “Null Center vector”, ¶. [0028]).
Re. claim 12, Welchko disclose wherein the switching pattern is inverted during a switching period (¶. [0029]).
Re. claim 13, Welchko disclose wherein a switching pattern defines a division of the zero vectors and/or a number of zero vectors (Figs 4-7 shows first a combination of the two active voltage space vectors and one first zero vector can be used in a switching period and then a combination of the two active voltage space vectors and a second different zero vector can be used in the same switching period).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Welchko et al. (US 20080258673 A1).
Re. claim 14 and 16-19, Welchko disclose wherein calculating the zero vectors for each operating state of the three-phase motor (Fig. 8). Welchko are silence with regard to storing and using the zero vectors offline as lookup table. However, it would have been obvious to one with ordinary skill in the art to implement a computer processor to compute and store zero vectors as datasheet, lookup table, or machine catalog, in order to be used offline to define the target value of the vector control.
Re. claim 15, Welchko disclose, wherein an operating state has a specific rotation speed and a specific torque (Figs. 1-2 and ¶. [0040]).
Re. claims 20-21,  Welchko disclose the processor is designed to calculate the zero vectors based on an optimization algorithm (voltage-command-vector calculating in Fig. 8 which can be integrated on the machine side or on an intermediate circuit side), and the optimization algorithm is suitable for reducing losses of the three-phase motor over an entire operating range (¶. [0040]).

Examiner Notes
9.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846